Exhibit UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The accompanying unaudited pro forma condensed consolidated financialinformation as of and for the year ended December31, 2009 has been prepared from the audited consolidated financial statements of National Coal Corp., a Florida corporation (the “Company”), as of and for the year ended December31, 2009. The Company completed the sale of its preparation plant and rail loadout facility located in Devonia, Tennessee, an active underground mine, certain idle mines, and related assets used in and located at our New River Tract operations on April 20, 2010 to Ranger Energy Investments, LLC (“Ranger
